Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6,15-17 are drawn to a method of making a staining composition and the staining composition, classified in G01N 2001/302
II. Claims 18-21, drawn to a method of staining cells, classified in G01N 1/30
IV. Claim 22, a method of diagnosing mitotic activity, classified in G01N 33/5091
V. Claim 23-25, a method of diagnosing cancer, classified in G01N 2001/302

The inventions are independent or distinct, each from the other because:

Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the inventions are distinct functionally and structurally because the composition created (Invention I) can be used as a colorant for food and pharmaceuticals and not to stain cells (Invention II).  Furthermore, Invention II requires diluted phosphotungistic acid or diluted phosphomolybidic acid which is not required in Invention I.


Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the inventions are distinct structurally and functionally because Invention I can be used as a colorant for food, beverages, and/or pharmaceuticals instead of studying mitotic activity in cells (Invention III).  Invention III requires observing one or more staining regions to identify mitotic activity which is not required in Invention I.

Inventions I and IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the inventions are distinct functionally and structurally.  Invention I can be used as a colorant for food and/or pharmaceuticals instead of being used to stain potential cancer cells.  Furthermore, Invention IV requires the quantification of cells and mitotic figures which is not required in Invention I.



Inventions II and III are directed to related methods of staining cells. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are distinct structurally and functionally.  Invention II requires a pre-rinse with phosphomolybdic acid or phosphotungistic acid not required in Invention III.  Invention III requires that mitotic activity be diagnosed and observed which is not a requirement of Invention II.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions II and IV are directed to related methods of staining cells. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are distinct because Invention II requires a pre-stain process with phosphotungistic acid and/or phosphomolybdic acid which is not required in Invention IV.  Invention IV requires a cancer diagnostic, the quantification of cells,, and the quantification of mitotic figures which is not required in Invention II.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions III and IV are directed to related methods of staining cells. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are distinct structurally and functionally.  Invention III requires that only mitotic activity is identified by being observed; however, Invention IV requires that that method be used to diagnose cancer and that mitotic figures and cells be quantified.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Each group has a distinct CPC classification that is not coextensive.  Searching all groups would be an undue burden for examiner.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Calista Mitchell  on June 6, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-6 & 15-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18-25 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6,15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  

Claim 4 is confusing because it is unclear if the mass is reduced to 10% of the original mass, 90% of its original mass, or to another percentage of mass by application of drying.  Therefore, the metes and bounds of the claim and its dependent claims cannot be adequately established.

Claim 15 is a dependent claim and appears to be a method of using; however, the independent claim from which it depends is a method of making.  It is unclear if the method claim of 15 is a method of making or a method of using. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-6, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jin (US 20130281548) in view of Ikehara (US 20090004304)

Jin teaches a staining composition that is composed of an extract of petunia petals (Paragraphs 41-43) as in instant Claim 1
Jin does not mention the presence of picric acid.  However, picric acid is taught by Ikehara (Paragraph 56).  Jin teaches using a stain/dye with an extract of petunia as a colorant for food or pharmaceutical preparations (Abstract; Paragraph 2).  An artisan would have been motivated to have added the picric acid taught by Ikehara because it serves as a desirable nutrient for food and/or pharmaceutical compositions (Paragraph 56).  The colorant/stain taught in Jin would be able to successfully stain cells, including the nuclei of such cells.  The claims did not specify a type of chemical reaction; therefore, any chemical reaction that inherently occurs when adding picric acid to petunia extract stain covers the claim limitation as in instant Claims 1 and 15.  Combining the picric acid and the petunia extract would result in the claimed inventions of Claims 16-17, which would inherently be able to stain mitotic nuclei in cells especially in light of the fact that petunia dye is a known colorant.
Dependent Claims taught by JIn 
Obtaining extract of petunia petals comprises least partially dissolving the petunia petals in a solvent or in a suitable aqueous medium (Paragraphs 83, 86, and 132) as in instant Claim 2, wherein the petunia petals are dried petunia petals (Paragraphs 45 and 83) as in instant Claim 3, Claim 4 is unclear regarding the amount of drying required.  Therefore, examiner is broadly interpreting the claim to be any level of drying.  Drying is indeed taught in paragraph 45 and in instant Claim 4.
Dependent Claims by Ikehara
The amount of picric acid used will be dependent upon the amount of nutrients desired by artisan.   MPEP § 2144.05 (II) states the following:  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art.”). 
	A review of the specification fails to provide evidence that the claimed concentration of picric acid is critical.  Paragraph 15 of the specification states that the stain composition “may comprise 60 mg of picric acid;” however, this amount is not required.   Absent such evidence it would have been obvious to an artisan of ordinary skill at the time of filing Ikehara to try a finite number of possible concentrations of the picric acid to predictably arrive at the claimed concentration through routine optimization.  An artisan would have a reasonable expectation of success in optimizing the concentrations because determining the concentration amounts were long established in the art as demonstrated by Ikehara.  Thus, Ikehara renders the instantly claimed concentrations above for claims 5 and 6.   

	Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the at the time the invention was filed especially in the absence of evidence to the contrary.  

Conclusion

All claims stand rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657